[J-25-2015][M.O. – Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

                   SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.

TIMOTHY L. WATTS,                              :   No. 112 MAP 2014
                                               :
              Appellee                         :   Appeal from the Order of the
                                               :   Commonwealth Court at No. 935 CD
              v.                               :   2013 dated 1/7/14, reconsideration
                                               :   denied 2/26/14, affirming the order of
MANHEIM TOWNSHIP SCHOOL                        :   the Lancaster County Court of Common
DISTRICT,                                      :   Pleas, Civil Division, at No. CI-12-17815
                                               :   dated 5/24/13
                                               :
              Appellant                        :   ARGUED: April 7, 2015




                                CONCURRING OPINION


MR. CHIEF JUSTICE SAYLOR                                 DECIDED: August 26, 2015

       I agree with the result reached by the majority and write to explain why I believe

such result should be limited to the circumstances presented.

       The common pleas court made particularized findings and conclusions, and it

ultimately stated that its holding was

       limited to the specific factual circumstances before the [c]ourt: a situation
       wherein both parents live in the school district, the student is subject to an
       equally split joint legal and physical custody agreement, and a bus from
       the student’s school has available seats, already serves both homes and
       could accommodate the student without any further cost or adding an
       extra stop.
Watts v. Manheim Twp. Sch. Dist., No. CI-12-17815, Findings of Fact, Conclusions of

Law, and Order, slip op. at 9 (C.P. Lancaster May 8, 2013); see Majority Opinion, slip

op. at 4 (summarizing these circumstances). The intermediate court, however, used the
appeal as an opportunity to convert the decision into a broader ruling of law to the effect

that, whenever “a child has two residences within a school district, the school district

must provide transportation services accommodating both residences.”             Watts v.

Manheim Twp. Sch. Dist., 84 A.3d 378, 386 (Pa. Cmwlth. 2014). The majority affirms

that ruling.1

       Left to my own devices, I would hew more closely to the limitations as expressed

by the county court, including, most notably, the present availability of a bus to and from

Father’s home with an open seat that could be used by the student involved. See

generally Maloney v. Valley Med. Facilities, Inc., 603 Pa. 399, 417, 984 A.2d 478, 490

(2009) (observing that judicial decisions are to be read against their facts to promote

incremental development of the law “within the confines of the circumstances of cases

as they come before the Court”). I find the existence of this circumstance material to

the outcome because it means that accommodating C.W.’s living arrangements would

not substantially add to the school district’s financial or administrative burden in

providing free transportation to its students. Thus, the county court’s decision to provide

relief, and the specific relief ordered, are closely tailored to the dispute’s underlying

facts as they were developed of record. It is not evident to me that the same relief

would be required in a different situation, such as where the school district was able to

demonstrate that providing transportation to both residences would require the

expenditure of funds far in excess of the private cost of transporting the student to

school or the appropriate bus stop.


1
  The majority and the intermediate court both rest the two-residences predicate on the
equal division of time between parents. See Majority Opinion, slip op. at 22 (“C.W. has
two residences by virtue of his parents’ equally shared physical custody[.]”); Watts, 84
A.3d at 386 (“Because C.W.’s parents share joint and equal custody by court order,
C.W. has two residences within the district.” (citation to record omitted)).


                             [J-25-2015][M.O. – Baer, J.] - 2
       As for my broader concerns, I would observe that when students maintain two

addresses in a school district, accommodating their living arrangements is likely to entail

administrative costs above and beyond those associated with students who maintain a

single address. Since the School Code does not speak directly to this situation, the

question becomes whether the Legislature would have intended for this extra cost to be

borne by the school district or the family. I find the question difficult to answer as it

pertains to the Legislature which drafted the Code in 1949. That body did not evidently

consider the possibility of multiple homes within a single school district, as evidenced by

the Code’s failure to provide guidance relative to such circumstances.

       In terms of the Code’s overall purposes, on one hand it does appear aimed at

promoting school attendance, as the majority emphasizes; on the other hand, it gives

school districts significant leeway in implementing such attendance. For example, the

Code does not affirmatively require busing. Hence, a significant increase in the cost of

busing might lead some school districts to discontinue the service, or, alternatively, to

curtail educational programs or raise taxes. Accounting for such tradeoffs falls within

the domain of the school district in the first instance, and it lies within the legislative

sphere to balance the broader policy considerations associated with affording school

districts discretion in this area. As such, absent further legislative guidance, I share the

dissent’s concern with having the judicial branch make broadly-worded rulings that are

likely to bind school districts on a widespread basis across Pennsylvania.




                             [J-25-2015][M.O. – Baer, J.] - 3